 In the Matter of GREAT LAKESTERMINAL WAREHOUSE COMPANY, EM-PLOYERandLOCALNo.10,INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL, PETITIONERCase No. 8-RC-523.-Decided December13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before BernardNess, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a separate unit consisting of thestationary engineers and firemen at the Employer's Toledo, Ohio,warehouse.The Employer and Intervenor 1 contend that the existingplant-wide unit of production and maintenance employees is the onlyappropriate unit.There are four engineers who work in an engine room which is partof the Employer's warehouse.This room is separate from the restof the plant. It contains ammonia compressors which furnish re-frigeration for the warehouse and a boiler which is used to heat thebuilding during the winter months.The engineers are under theIThe Intervenor,Distribution and warehouse workers Union Local No. 22, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(AFL),was permitted to intervene by virtue of its contractual interest.None of the partiesassert,however, that there is a contract bar.87 NLRB No. 93.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect supervision of a chief engineer, who is on the same supervisorylevel as the warehouse superintendent, who supervises all the ware-house employees.Three of the engineers have third-class licenses asengineers while the fourth is licensed as a first-class fireman.Theyall perform the same type of work.All the work of the engineers is performed in the engine room, ex-cept for checking temperatures in various locations throughout thewarehouse.They do not work together with any other warehouseemployees, except on rare occasions when they assist maintenanceemployees in the engine room, under the direction of the chief engi-neer.The present complement of engineers was hired from outsidesources.Under these circumstances we find that the engine room departmentemployees constitute a functionally cohesive and homogeneous groupof the type which the Board has frequently recognized may constitutea separate unit despite a history of collective bargaining on a plant-wide basis.2Accordingly, we find that the following employees of the Employermay constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: all sta-tionary engineers and firemen at the Employer's Toledo, Ohio, ware-house, excluding all office and clerical employees, guards, professionalemployees, and all supervisors as defined in the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed inthe election hereinafter directed.If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date2Dallas-Fort Worth Brewing Company,84NLRB 681;H.L. Handy Company,81 NLRB425 ;StciftdCompany,81 NLRB 333.3 Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. GREAT LAKES TERMINAL WAREHOUSE COMPANY609of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented,for purposes of collective bargaining, byLocal No. 10,International Union of Operating Engineers,AFL, or byDistribution and WarehouseWorkers,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local22, AFL, or by neither.